                                            THE HONORABLE RICARDO S. MARTINEZ




                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,
               Plaintiff,                        NO.   C18-01076- RSM

                v.
                                                 STIPULATION AND ORDER FOR
 THE AMERICAN BOTTLING                           DISMISSAL WITH PREJUDICE
 COMPANY, a Delaware corporation, d/b/a
 Dr. Pepper Snapple Group,
                      Defendant.


         THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Russell S. Buhite of Ogletree,

Deakins, Nash, Smoak & Stewart, P.C., attorneys for Defendant, The American Bottling

Company, d/b/a Dr. Pepper Snapple Group, hereby stipulate that the above-referenced action

should be dismissed, with prejudice, and with each party bearing its own attorneys’ fees and

costs.

         DATED this 8th day of November, 2018.

REID, McCARTHY, BALLEW &.                   OGLEGREE, DEAKINS, NASH, SMOAK &
LEAHY, L.L.P.                               STEWART, P.C.

/s/Russell J. Reid                          /s/Russell S. Buhite
Russell J. Reid, WSBA #2560                 Russell S. Buhite, WSBA #41257
Attorney for Plaintiff                      Attorney for Defendant


STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C18-01076-RSM
Page 1 of 2
                                 ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall be

and is hereby dismissed with prejudice and that each party shall bear its own attorneys’ fees

and costs of suit.

        ORDER ENTERED this 14 day of November 2018.



                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE




Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.


By /s/Russell J. Reid
  Russell J. Reid, WSBA #2560
  Attorneys for Plaintiff




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C18-01076-RSM
Page 2 of 2
